Citation Nr: 0903051	
Decision Date: 01/28/09    Archive Date: 02/09/09

DOCKET NO.  05-03 725	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Manchester, New Hampshire




THE ISSUES

1.  Entitlement to service connection for claimed rheumatoid 
arthritis, including deformity of the hands.  

2.  Entitlement to service connection for claimed sleep 
apnea.  




WITNESS AT HEARING ON APPEAL

The veteran





ATTORNEY FOR THE BOARD

C. Hancock, Counsel



INTRODUCTION

The veteran served on active duty from April 1951 to June 
1955, and from September 1955 to May 1979.  

These matters initially came before the Board of Veterans' 
Appeals (Board) from a March 2004 rating decision from the 
RO.  

In December 2004, a hearing before at the RO with a Hearing 
Officer was conducted.  A transcript of this hearing is of 
record.  

In February 2007 the Board remanded the case so that 
additional development of the evidence could be conducted.  



FINDINGS OF FACT

1  The currently demonstrated rheumatoid arthritis to include 
changes involving the left fifth finger is shown as likely as 
not to have been clinical present while the veteran was 
serving on active duty.  

2.  The currently demonstrated sleep apnea is shown as likely 
as not to have had its clinical onset in service when the 
veteran was observed by his wife to first exhibit 
manifestations of disrupted sleep due episodes of breathing 
cessation.  



CONCLUSIONS OF LAW

1.  By extending the benefit of the doubt to the veteran, his 
disability manifested by rheumatoid arthritis, including the 
changes of the left fifth finger, is due to disease or injury 
that was incurred in active service.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 2002 
and Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 
3.309 (2008).  

2.  By extending the benefit of the doubt to the veteran, his 
disability manifested by sleep apnea is due to disease or 
injury that was incurred in active service.  38 U.S.C.A. 
§§ 1110, 5103, 5103A, 5107 (West 2002 and Supp. 2008); 38 
C.F.R. §§ 3.102, 3.303 (2008).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matters

The requirements of the Veterans Claims Assistance Act of 
2000 (VCAA) have been met.  There is no issue as to providing 
an appropriate application form or completeness of the 
application.  VA notified the veteran in August 2003 
correspondence of the information and evidence needed to 
substantiate and complete a claim, to include notice of what 
part of that evidence is to be provided by the claimant, and 
notice of what part VA will attempt to obtain.  

VA has fulfilled its duty to assist the claimant in obtaining 
identified and available evidence needed to substantiate a 
claim, and as warranted by law, affording VA examinations.  
March 2007 correspondence provided notice of the type of 
evidence necessary to establish disability ratings and 
effective dates.  

Additional evidence was received subsequent to the Board's 
February 2007 remand; this material was considered by the 
RO.  See September 2008 supplemental Statement of the Case.  

There is not a scintilla of evidence of any VA error in 
notifying or assisting prejudices the appellant or reasonably 
affects the fairness of this adjudication.  Indeed, the 
appellant has not suggested that such an error, prejudicial 
or otherwise, exists.  Hence, the case is ready for 
adjudication. 


Factual Background

The veteran asserts that the rheumatoid arthritis was present 
during his extensive active service and has spread throughout 
his body, resulting in complete deformity of his hands.  See 
letter received from veteran dated in August 2003.  He 
reports having had sleep apnea while at Mather Air Force Base 
in 1975 and other manifestations that were observed by his 
wife in service.  See VA Form 21-4138, dated in April 2003.  

The service medical records show completely normal clinical 
evaluation of the veteran at his service enlistment in April 
1951.  A November 1960 medical record shows treatment for 
left small finger trauma.  The veteran complained of pain and 
swelling.  An X-ray examination was negative.  The veteran 
fractured his 5th left finger in November 1964.  

A June 1966 "Annual Flying" examination noted that the 
veteran's left fifth digit was normal and functional.  

The Report of Medical Examination conducted in March 1969 
shows that the veteran's left 5th finger was functionally 
normal.  

A June 1973 "Annual Flying Class III" examination noted the 
veteran could not extend the left fifth finger beyond 75 
degrees.  

In May 1975, the veteran was seen for complaints of middle 
esophagus restriction for the past four months.  Two possible 
diagnoses were hiatal hernia and esophageal diverticuli.  

Later in May 1975, the veteran was seen for throat-related 
sensations.  He noted that this had moved from his middle to 
upper esophagus.  Barium swallow and "UGI" testing were 
both negative.  A June 1975 ENT clinic record shows a 
diagnosis of probable esophageal motility dysfunction.  

The report of medical examination conducted in the course of 
the veteran's February 1979 retirement examination shows that 
extension of his left little finger was limited.  

The report of a VA ENT examination conducted in October 1979 
shows that the veteran provided a history of developing a 
throat constriction disorder in 1975.  A barium swallow test 
conducted at that time was noted to be normal.  

The veteran reported that , after a period of 3 to 4 months, 
the condition gradually subsided and that he had had no 
further difficulties.  The examination was completely normal.  
The examiner commented that he could find no residual ear, 
nose and throat problems following the veteran's active 
service difficulties.  

The veteran was also afforded a VA orthopedic examination in 
October 1979.  The veteran's left small finger was observed 
to have some swelling of the "DIP" joint, with active 
motion from 0 to 90 degrees.  The X-ray studies were reported 
to show some moderate joint space narrowing of the "DIP" 
joint.  

A March 1988 letter from a private physician includes a 
diagnosis of polyarthritis, probable rheumatoid arthritis or 
variant.  

A November 1988 letter from a private physician shows that 
the veteran's arthritis was worse, with active synovitis at 
the wrists, fingers, and shoulders.  

Another November 1988 private medical record notes that a 
physician commented that the veteran was having sleep 
difficulty due to a one year history of migratory myalgia.  

A December 1988 private sleep study report includes a 
diagnosis of mild obstructive sleep apnea.  The veteran's 
problems were noted to be snoring and the observations of 
possible apneas by his wife and migrating pain in the joints.  

By way of history, it was noted that the veteran had had an 
episode in September 1985 when left leg jerking was awakening 
him from sleep.  His wife, who was identified as being a 
nurse, observed that he had been snoring sonorously and 
awakening from sleep with a snort.  Sleep apnea was diagnosed 
as part of a July 1989 private outpatient medical record.  

An X-ray study in August 1990 reported findings that included 
subluxation of the proximal interphalangeal joint of both 
fifth fingers with the distal joints of these digits held in 
slight flexion.  The most likely diagnosis was thought to be 
rheumatoid arthritis, although the findings were not typical.  
The appearance was not compatible with simple degenerative 
change.  

A September 1991 letter from a private physician shows that 
he had seen the veteran for evaluation of his hands.  The 
veteran, at the age of 57, was reported to have begun to 
develop multiple arthralgias and myalgias.  A negative 
rheumatoid factor work-up was mentioned.  

The veteran was reported to have been extremely active, prior 
to the onset of his disease three years earlier.  A diagnosis 
of mixed collagen vascular disease with many rheumatoid 
features and also some features consistent with polymyalgia 
rheumatica was supplied.  

In October 1991, the veteran underwent surgery for a 
rheumatoid deformity of the left little finger.  In January 
1995, he underwent surgery for rheumatoid deformities of the 
right thumb and little finger.  

A January 1995 private medical operative report includes a 
preoperative diagnosis of rheumatoid deformities of the right 
thumb IP (interphalangeal) joint and right little finger PIP 
(proximal interphalangeal) joint.  

A May 2003 VA outpatient treatment record notes that 
rheumatoid arthritis affected the veteran's hands, wrists, 
shoulders and knees.  This was noted to have been diagnosed 
in 1988.  The veteran reported his hand deformities occurred 
suddenly in 1988.  Sleep apnea was also noted to be present.  

The report of a July 2004 examination shows that the veteran 
was seen for residuals of a left little finger fracture.  The 
veteran reported surgeries in 1990 and 1995.  Status post 
fracture of the left little finger with residual loss of 
motion, mostly as a result of rheumatoid arthritis, was 
diagnosed.  

The veteran, pursuant to the Board's February 2007, was 
afforded a VA hand, thumb, and fingers examination in 
February 2008.  The examiner reviewed the claims folder, to 
include the veteran's service medical records.  

The examiner commented on the in-service left little finger 
fracture, as well as on private medical records showing the 
development of multiple arthralgias in the finger joints 
beginning in 1988.  The fingers were reported to have 
subsequently become deformed.  

Following the examination, the examiner provided a diagnosis 
of rheumatoid arthritis of the hands.  The examiner opined 
that the bilateral hand rheumatoid arthritis was not caused 
or a result of active service.  

The examiner added that private medical review had shown that 
the veteran began to have multiple arthralgias and weakness 
of the hands in 1988.  She added that the veteran was 
discharged from active service in 1979 and that his service 
medical records, with the exception of left fifth finger 
traumatic injury, were silent regarding complaints of joint 
pain in the hands.  The Board here parenthetically observes 
that service connection is in effect for left little finger 
fracture residuals.  

The veteran was also, in February 2008, afforded a VA 
examination.  The examiner reviewed the claims folder, to 
include the veteran's service medical records.  The veteran 
provided a history of sleep apnea, having its onset in 1975.  
Sleep apnea was diagnosed.  

The examiner opined that the sleep apnea was not caused by 
the veteran's military service.  She added that the veteran's 
service medical records were silent for complaints of daytime 
hypersomnolence or fatigue upon waking up or signs of failure 
to do his job due to the lack of sleep.  She commented that 
ENT testing in 1975 concerning complaints of esophageal 
restriction was normal, with no nasal septal deviation or 
pharyngeal obstruction seen.  Barium swallow testing and UGI 
examination at that time was also normal.  

The examiner added that esophageal motility dysfunction was 
not a sign of sleep apnea.  She additionally mentioned that 
sleep apnea was initially diagnosed in 1988 and sleep apnea 
signs were first documented in 1985.  

The veteran testified at a hearing in December 2004 that his 
wife had been telling him about his sleep problems over the 
years and that it went back to 1975 when he had throat 
problems.  The veteran indicated that sleep apnea could go 
undetected for many years.  

The veteran's wife of 50 years submitted a statement in July 
2004 when she reported observing his experiencing breathing 
cessation during sleep while on active duty.  She added that 
her medical background was that of a registered nurse.  


Laws and Regulations

Service connection is warranted where the evidence of record 
establishes that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  

Service connection may also be warranted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service. 38 C.F.R. § 3.303(d).  

Arthritis if manifest to a degree of 10 percent within one 
year after separation from active duty, may be presumed to 
have been incurred during such active duty service.  38 
U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

In order to establish service connection for a claimed 
disorder, there must be:  (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  
The determination as to whether these requirements are met is 
based on an analysis of all the evidence of record and the 
evaluation of its credibility and probative value.  Baldwin 
v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).  

In deciding whether the veteran has a current disability due 
to military service, it is the responsibility of the Board to 
weigh the evidence and decide where to give credit and where 
to withhold the same and, in so doing, accept certain medical 
opinions over others.  Schoolman v. West, 12 Vet. App. 307, 
310-11 (1999).  

The Board is mindful that it cannot make its own independent 
medical determinations and that there must be plausible 
reasons for favoring one medical opinion over another.  Evans 
v. West, 12 Vet. App. 22, 30 (1999).  

Once the evidence is assembled, the Board is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  If so, the claim is denied; if the 
evidence is in support of the claim or is in equal balance, 
the claim is allowed.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).  

The veteran's, as well as the other lay statements, 
describing the appellant's symptoms are considered to be 
competent evidence.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  However, these statements must be viewed in 
conjunction with the objective medical evidence.  


Analysis

Rheumatoid Arthritis, including Deformity of the Hands

After a review of the evidence, the Board concludes that the 
preponderance of the evidence is against finding that the 
appellant's currently diagnosed rheumatoid arthritis is 
related to service.  

The 1979 service retirement examination report was negative 
for specific findings, or diagnosis referable to rheumatoid 
arthritis.  In addition, a VA examiner, in February 2008, 
opined that the veteran's rheumatoid arthritis was not caused 
or the result of his active service.  

However, the VA examiner did not fully address the clinical 
record in providing this rather general statement about the 
etiology of claimed arthritic disease entity.  The Board 
first finds that the opinion is of limited probative value in 
deciding this case.  

Next, based on its review of the record, the Board finds that 
important medical evidence for period of time shortly after 
service currently is not available for review at this time.  
For this reason, the veteran's lay assertions about the 
manifestations exhibited during his extensive period of 
active service take on greater significance for the Board.  

In particular, the veteran now asserts that he was told that 
he had arthritis that would involve multiple joints at the 
time of the initial VA examination shortly after service.  

A careful review of the medical record shows that the veteran 
did sustain trauma to and suffer a fracture of his left fifth 
finger about 1964 during service.  This was initially 
described on examination for flying status as being 
essentially normal.  

However, the examinations later in service serve to document 
the onset of changes reflective of a worsening of the left 
fifth finger condition manifested by a flexion deformity.  

The VA examination in July 1979, more importantly, identified 
actual clinical findings of swelling and moderate joint space 
narrowing of the "DIP" joint that serve to establish the 
presence of an arthritic disease entity of the left fifth 
finger during service that would not be clearly consistent 
with a history of an injury or fracture.  

Given the nature of the subsequently demonstrated X-ray 
findings of likely rheumatoid arthritis of the left fifth 
finger, not compatible with degenerative change in 1990 prior 
to the surgery on that digit, the Board findings the record 
to be in relative equipoise in shown that the veteran as 
likely as not exhibited manifestation of rheumatoid arthritis 
during service.  

In resolving all reasonable doubt in the veteran's favor, 
service connection for rheumatoid arthritis is warranted.  


Claimed Sleep Apnea

Although the veteran was treated for throat-related 
sensations in-service, and while probable esophageal motility 
dysfunction was diagnosed in June 1975 on ENT examination, 
sleep apnea is not shown to have been attributed to those 
manifestations.  

A sleep disorder, described as mild obstructive sleep apnea, 
was first diagnosed in 1988, almost 10 years following 
service.  However, it is clear from the medical record that 
the veteran exhibited related sleep changes as early as 1985, 
about five years after completing his lengthy active service.  

Sleep apnea was diagnosed in the course of the February 2008 
VA examination, and the examiner opined that the condition 
was not caused by his military service. However, this opinion 
failed to address the credible statements of the veteran's 
spouse dating the onset of related manifestations to a time 
frame during service.  

In the Board's opinion, this statement draws evidence into a 
state of relative balance by showing that the sleep apnea as 
likely as not had its clinical onset during the veteran's 
long and distinguished active service.  

By resolving all reasonable doubt in the veteran's favor, 
service connection for sleep apnea is warranted.  



ORDER

Service connection for rheumatoid arthritis, including 
changes of the left fifth finger, is granted.  

Service connection for sleep apnea is granted.  



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge
Board of Veterans' Appeals




 Department of Veterans Affairs


